DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-27 are pending.
Claims 1-27 are rejected.
Continued Examination Under 37 CFR 1.114
The RCE request received 23 June 2021 
was filed without a request for Track One status as required in 3 CFR 1.102(e)(2) and the application no longer has Track One status.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
63/044,082, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Provisional Application No. 63/044,082 does not describe use of data from a blockchain to validate health behavior data.
The disclosure of the instant application No. 17/067,211 does not describe analysis of comparison of an encrypted health behavior data stream and encrypted health behavior data from a blockchain, as discussed in the rejection under 35 U.S.C. 112(a) below.
The instant application is given benefit only to the instant application filing date of 09 October 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The objection to claims 1, 14, and 22 in the Office action mailed 10 August 2021 is withdrawn in view of the amendment received 10 December 2021.
Claim Interpretation
It is brought to the applicant’s attention that claim 8 is interpreted as considering whether the user identity should result in operating doors to provide user access and does not require the computer system to execute an active step of opening doors to allow access or not opening doors to deny access to the user. Therefore the claim is not interpreted to require a practical application of the recited abstract idea of controlling doors. Claims that apply a result of the recited abstract 
In response to the argument received 10 December 2021, the limitation in independent claims 1, 14, and 22 of “retrieve a copy of the health behavior data from a blockchain” is interpreted as a step of using a blockchain to produce the health behavior data. The claims require an active step of retrieving data by use of a blockchain.
The limitation of claims 11 and 25 of receiving a manifest from a blockchain is interpreted as a step of inputting product-by-process data that does not require a step of computer operations of a blockchain database.
	A product by process limitation is examined for novelty and obviousness of the claimed product only, and that no consideration is given to the novelty or obviousness of the method of making the claimed product.  See M.P.E.P. 2113.
Claim Rejections - 35 USC § 112
The rejection of claims 1-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Office action mailed 10 August 2021 is withdrawn in view of the amendment received 10 December 2021.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites the phrase “a first encrypted copy of the health behavior data from a blockchain and validate the health behavior data received from the health behavior data stream by encrypting the health behavior data received from the health behavior data stream to generate a second encrypted copy of the health behavior data and comparing the first encrypted copy of the health behavior data with the second encrypted copy of the health behavior data.” Independent claim 14 recites the phrase: “a first encrypted copy of the health behavior data from a blockchain and validate the health behavior data received from the health behavior data stream by encrypting the health behavior data received from the health behavior data stream to generate a second encrypted copy of the health behavior data and comparing the first encrypted copy of the health behavior data with the second encrypted copy of the health behavior data.” Independent claim 22 recites the phrase: “a first encrypted copy of the travel history from a blockchain and validate the travel history by encrypting the travel history to generate a second encrypted copy of the travel history and comparing the first encrypted copy of the travel history with the second encrypted copy of the travel history.”
The specification describes at paragraphs 47 and178-179 health behavior that is a travel history (which is equivalent to a travel manifest). The specification at paragraph 235 describes comparison of a hashed manifest from a blockchain and a hashed received manifest. The 
The specification at the time of filing does not describe encryption of health behavior data from a blockchain or encryption of a health behavior data stream or comparison of encrypted health behavior data from a blockchain with encrypted health behavior from a data stream.
The Wikipedia Hash Function page shows that hashing maps data or arbitrary sizes to fixed-size values to efficiently store data. Hashing does not require encryption.
The Wikipedia Cryptographic hash function page shows that cryptographic hash functions are one way functions that are practically infeasible to invert.
Conley (Vanderbilt University Department of Economics Working Papers, VUECON-19-00013 (http://www.accessecon.com.Pubs/VUECON/VUECON-19-00013.pdf )(2019)) contrasts encryption (confining meaningful access to data to authorized users) with hashing (generating a digital fingerprint that is essentially unique to a data file). Conley describes a simple encryption method that is a transposition cipher on page 1.
Because the specification does not describe a cryptographic hash function used in comparing encrypted health behavior data from a blockchain with encrypted health behavior from a data stream, or generation of encrypted blockchain behavior data, or generation of encrypted health behavior from a data stream, the claims are not described at the time of filing. The cited prior art does not show that the description describes the claimed limitations discussed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a computer that performs a process of inputting a request from a user to add the user to a service that provides goods or services, inputting a first encrypted copy of the health behavior data from a blockchain and validating the health behavior data inputted from the health behavior data stream by encrypting the health behavior data inputted from the health behavior data stream to generate a second encrypted copy of the health behavior data and comparing the first encrypted copy of the health behavior data with the second encrypted copy of the health behavior data, determining if the user meets one or more health safety levels, adding the user to the user service comprising a plurality of members that meet the one or more health safety levels if the user meets the health safety level, and generating an access indication for the user to access a physical location. Independent claim 14 recites a computer-mediated process performed by the computer of independent claim 1. Independent claim 22 recites a computer that performs a process of inputting a request from a user to add the user to a service that provides goods or services, inputting travel history data of the user, inputting a first encrypted copy of the travel history from a blockchain and validating the travel history by encrypting the travel history to generate a second encrypted copy of the travel history and comparing the first encrypted copy of the travel history with the second encrypted copy of the travel history, determining if the user meets one or more health safety levels, adding the user to 
Dependent claims 3, 15, and 23 further recite a mental process of adding the user to a user service that is a shopper list, determining that a second user does not meet a health safety level and removing the second user from the user service shopper list. Dependent claims 4 and 16 further recite a mental process of verifying to the user service that the user has access to the user service. Dependent claims 5 and 18 further recite a mental process of correlating health data of the user and risk data of the user to determine if the user meets the health safety level. Dependent claims 6 and 19 further recite a mental process of considering risk data that comprises disease levels in a geographic area that the user has been present within or contact of the user with infected persons. Dependent claims 7 and 17 further recites a mental process of allowing access of the user in restricted hours. Dependent claim 8 further recites a mental process of considering whether the user identity should result in operating doors to provide user access. Dependent claims 9 and 20 further recite a mental process of considering whether video data indicates that the user followed health safety rules. Dependent claims 10 and 21 further recite a mental process of considering whether the user followed health safety rules that are social distancing, use of a mask, or use of sanitization. Dependent claims 11 and 25 further recite a mental process of considering a first travel manifest data of the user and second travel manifest data of the user inputted from a blockchain and validating the user travel manifest. Dependent claims 12 and 26 further recite a mental process of determining the authenticity of the travel manifest signatures by use of public keys. Dependent claims 13 and 27 further recite a mental 
This judicial exception is not integrated into a practical application because the additional elements of inputting and outputting data in claims 1, 2, 3, 4, 5, 8, 9, 11, 14, 15, 16, 18, 20, 22, 23, and 25, a processor in claims 1, 14, 22, and computer memory in claims 1, 11, 22, 25 do not improve the functioning of a generic computer and do not integrate the recited judicial exception into a practical application. The additional element of retrieving data from a blockchain in independent claims 1, 14, and 22 are data gathering steps that do not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of inputting and outputting data in claims 1, 2, 3, 4, 5, 8, 9, 11, 14, 15, 16, 18, 20, 22, 23, and 25, a processor in claims 1, 14, 22, and computer memory in claims 1, 11, 22, 25 are conventional computer processes and components.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.

Evidence for conventionality of computer operations of a blockchain database to produce health behavior data is shown in Angelopoulos et al.((arXiv:2005.08922v2 [cs.CY] (19 May 2020)), Rifi et al. (Fourth International Conference on Advances in Biomedical Engineering (ICABME)(2017)), Hall et al. (US Publication No. US 2021/0020285), and Youngblood et al. (US Publication No. US 2020/0227160). Angelopoulos et al. shows a digital health passport (DHP) that allows for screening travelers for risk of disease in the abstract and throughout. Angelopoulos et al. shows the concept of an immunity passport on page 2 to enable travel. A DHP that uses a blockchain is discussed on page 2 and Figure 1 with further discussion of blockchains to store secure data that is accessible to digital blockchain members (BM) of a network. Angelopoulos et al. shows on page 7 column 2 that blockchain members can consider verification of travelers in a travel manifest. Rifi et al. shows a blockchain database comprising health data in the abstract and throughout. Hall et al. shows a blockchain database comprising health data at paragraphs 13, 33, 37, and 39. Youngblood et al. shows a blockchain database comprising health data at paragraphs 123, 129-151.
Applicant's arguments filed 10 December 2021 have been fully considered but they are not persuasive. 
The applicants state the instant claims do not recite a mental process and point to the statement in the MPEP at 2106.04(a)(2)(III)(A) that “a claim to a specific data encryption method for computer communication involving a several-step manipulation of data” does not recite a mental process because it cannot be practically performed in the human mind. The MPEP citation points to Synopsys v. Mentor Graphics 120 USPQ2d 1481 (CAFC 2016). The argument is not persuasive because the Synopsys claims did not involve encryption, and is 
The applicants state the claim requires an improvement to technology of validating health behavior data. The argument is not persuasive because validating health behavior data is not a technology, rather it is part of the recited mental process.
In SAP America, Inc. v. Investpic, LLC (USPQ2d 1597 (Fed.Cir. 2018)) the court stated regarding improved abstract ideas:
There is, in short, nothing “inventive” about any claim details, individually or in combination, that are not themselves in the realm of abstract ideas. In the absence of the required “inventive concept” in application, the claims here are legally equivalent to claims simply to the asserted advance in the realm of abstract ideas—an .
Claim Rejections - 35 USC § 103
The rejection of claims 1-4, 7-10, 14-17, 20, and 21 under 35 U.S.C. 103 as being unpatentable over Coveley et al. in view of Kusens et al. in view of Mitsuyoshi et al. in view of Angelopoulos et al., in view of Hall et al. in view of Youngblood et al. in the Office action mailed 10 August 2021 is withdrawn in view of the amendment received 10 December 2021.
The rejection of claims 5 and 18 under 35 U.S.C. 103 as being unpatentable over Coveley et al. in view of Kusens et al. in view of Mitsuyoshi et al. in view of Angelopoulos et al. in view of Hall et al. in view of Youngblood et al. as applied to claims 1-4, 7, 9, 10, 14-17, 20, and 21 above, and further in view of Jacobson et al. in the Office action mailed 10 August 2021 is withdrawn in view of the amendment received 10 December 2021.
The rejection of claims 6 and 19 under 35 U.S.C. 103 as being unpatentable over Coveley et al. in view of Kusens et al. in view of Mitsuyoshi et al. in view of Angelopoulos et al. in view of Hall et al. in view of Youngblood et al. as applied to claims 1-4, 7, 9, 10, 14-17, 20, and 21 above, and further in view of Jacobson et al. as applied to claims 5 and 18 above, and further in view of Sandhu et al. in the Office action mailed 10 August 2021 is withdrawn in view of the amendment received 10 December 2021.
The rejection of claims 11 and 22-25 under 35 U.S.C. 103 as being unpatentable over Coveley et al. in view of Kusens et al. in view of Mitsuyoshi et al. in view of Angelopoulos et al. in view of Hall et al. in view of Youngblood et al. as applied to claims 1-4, 7, 9, 10, 14-17, 20, 
The rejection of claims 12 and 26 under 35 U.S.C. 103 as being unpatentable over Coveley et al. in view of Coveley et al. in view of Kusens et al. in view of Mitsuyoshi et al. in view of Angelopoulos et al. in view of Hall et al. in view of Youngblood et al. as applied to claims 1-4, 7, 9, 10, 14-17, 20, and 21 above, and further in view of Brownstein et al. as evidenced by Wikipedia Manifest (transportation) as applied to claims 11 and 22-25 above, and further in view of Miraz et al. in the Office action mailed 10 August 2021 is withdrawn in view of the amendment received 10 December 2021.
The rejection of claims 13 and 27 under 35 U.S.C. 103 as being unpatentable over Coveley et al. in view of Kusens et al. in view of Mitsuyoshi et al. in view of Angelopoulos et al. in view of Hall et al. in view of Youngblood et al. as applied to claims 1-4, 7, 9, 10, 14-17, 20, and 21 above, and further in view of Brownstein et al. as evidenced by Wikipedia Manifest (transportation) as applied to claims 11 and 22-25 above, and further in view of Conley in the Office action mailed 10 August 2021 is withdrawn in view of the amendment received 10 December 2021.
Applicant's arguments filed 10 December 2021 have been fully considered but they are not persuasive.
The applicants state there is an undue number of references cited in the rejections under 35 U.S.C. 103. The argument is not persuasive in view of the large number of limitations present in the claimed subject matter.
Applicant’s arguments, see pages 18-23 of the response, filed 10 December 2021, with respect to all pending claims have been fully considered and are persuasive.  The rejection of claims under 35 U.S.C. 103 in the Office action mailed 10 August 2021 has been withdrawn in view of the new limitations regarding comparison of encrypted data.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/Primary Examiner, Art Unit 1631